Houghton, J.
(concurring) :
I concur in reversing the determination .of the Commission in the present ease with directions to grant the application of the relator, but I think the Public Service Commission has a. broader ¡lower to withhold its permission and approval to the exercise of a franchise than is stated by Mr. Justice Ingraham in his opinion.
I do not think the Commission is absolutely bound to grant a certificate of approval and permission to build and operate a street 'railway in all eases where the public authorities have granted permission. Ability to serve the public by furnishing proper transportation is an element, which the Commission is required to take into consideration as well as necessity for the construction of-a railway. A transportation coloration which faces certain bankruptcy the moment it starts cannot properly serve the public. Reasonable prosperity is necessary to reasonable service. Such a corporation only cumbers the. ground and. ¡irevents another corporation froth occupying, the same field and giving proper service. In its eager*565ness to build a transportation corporation, might agree to- pay such a high price for the franchise and stipulate to carry passengers at such a low fare that it would be perfectly manifest that it could never operate at a profit.
. Determination reversed and proceedings remitted as stated in opinion, with fifty dollars costs and disbursements to relator. Settle order on notice.